Citation Nr: 0720170	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-22 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for flat feet.  

2.  Whether new and material evidence has been received to 
reopen a service connection claim for tinea pedis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a               May 2003 rating 
decision of the Columbia, South Carolina Regional Office (RO) 
of the Department of Veterans Affairs (VA), which declined to 
reopen the veteran's service connection claims for flat feet 
and tinea pedis.

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.  

In July 2006, the Board remanded the case for further 
procedural development.  The case has since returned to the 
Board.   


FINDINGS OF FACT

1.  A January 1997 rating decision denied a service 
connection for flat feet on the basis that there was no 
objective evidence that pre-existing flat feet were 
aggravated by service, and denied a service connection for 
tinea pedis on the basis that there was no objective evidence 
of chronic tinea pedis in service; the veteran did not file a 
timely appeal following appropriate notice.

2.  Evidence received since the January 1997 decision does 
not raise a reasonable possibility of substantiating the 
service connection claims for flat feet and/or tinea pedis.
CONCLUSIONS OF LAW

1.  A January 1997 rating decision denying the veteran's 
service connection claims for flat feet and tinea pedis is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1996, 2006).

2.  Evidence received since the January 1997 rating decision 
that denied service connection for flat feet and tinea pedis 
is not new and material, and the veteran's service connection 
claims for these disabilities are not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  In addition, where 
the veteran files a claim to reopen a previously denied 
service connection issue, the veteran must be supplied with 
notice of the evidence and information necessary to reopen 
the claim for service connection, the evidence and 
information necessary to establish entitlement to the 
underlying claim, and a description of the exact reasons for 
the previous denial of the claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA letters were provided to the veteran in April 2003 and 
October 2006.  Collectively these letters set forth: the 
evidence and information necessary to reopen the service 
connection claims for flat feet and tinea pedis; the elements 
of the veteran's underlying service connection claims for 
pertinent disabilities; the appropriate standard for new and 
material evidence; and discussed the bases for the prior 
final 1997 denials.  Moreover, the veteran was informed of 
the division of responsibility between VA and a claimant in 
developing an appeal.  Therefore, the Board finds that the 
veteran has been provided with the appropriate VCAA notice 
under the Kent ruling.

The claims folder does not contain records of inpatient care 
from the Army Hospital in Fort Bliss, Texas.  A thorough 
search for those records was unsuccessful and any further 
attempts to secure such records would be futile.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, a hearing transcript, and post-service medical 
records from the VA Medical Center in Columbia, South 
Carolina.  It appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In March 2007, the RO advised the veteran as to how 
disability ratings and effective dates are assigned, so there 
can be no possibility of any prejudice to the veteran under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


II.  Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In January 1997 decision, the RO denied service connection 
for flat feet and tinea pedis, and the veteran was notified 
of that decision in the same month.  The veteran did not file 
a timely appeal and that decision became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996); currently 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006). 

Since the January 1997 rating decision is final, the 
veteran's service connection claims for flat feet and tinea 
pedis may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.156 (2006); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

At the time of the January 1997 denial, the claims folder 
contained the veteran's service medical records and his 
contentions.  The RO, in January 1997, denied the veteran's 
service connection claim for flat feet on the basis that 
there was no objective evidence showing that the veteran's 
pre-existing flat feet were aggravated by service.  Thus, in 
order to reopen the claim, there must be evidence showing of 
aggravation during service.  

In the January 1997 rating decision, the RO also denied the 
veteran's service connection claim for tinea pedis on the 
basis that there was no objective evidence reflecting that 
the veteran's tinea pedis in service was chronic, in nature; 
rather the evidence showed that the veteran's tinea pedis was 
acute and transitory, resolving with treatment.

As the January 1997 rating decision was the last final 
disallowance of the veteran's service connection claims for 
flat feet and tinea pedis, the Board must now determine 
whether new and material evidence sufficient to reopen the 
claim has been received subsequent to the January 1997 
decision.  Subsequent to the January 1997 rating decision, 
the claims folder included a hearing transcript, additional 
contentions from the veteran, and treatment records from the 
VA Medical Center in Columbia, South Carolina. 

On review, the Board finds that the veteran has not submitted 
new and material evidence since the January 1997 rating 
decision sufficient to reopen his service connection claims 
for flat feet and/or tinea pedis.  In this regard, the VA 
outpatient records received since the January 1997 decision 
are new, however, they are not material, in that they fail to 
show that the veteran's pre-existing flat feet were 
aggravated by service; they reflect the presence of pes 
planus (flat feet), however, they do not suggest an increase 
in severity during service.  The VA treatment records do not 
show a recurrence of tinea pedis; there are no references of 
tinea pedis in these records.  The veteran's hearing 
testimony and contentions, are new, however they are 
duplicative of his contentions previously stated, and 
therefore cannot be considered material.  Accordingly, the 
newly received evidence, either by itself or when considered 
with the previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the service 
connection claims for flat feet or tinea pedis.  38 C.F.R. 
§ 3.156 (2006).  It does not raise a reasonable possibility 
of establishing the claims.  Id.  Therefore, the evidence 
cannot be considered new and material for the purpose of 
reopening the service connection claims for flat feet and/or 
tinea pedis.  Accordingly, the claims are not reopened.


ORDER

New and material evidence has not been received to reopen a 
service connection claim for flat feet.

New and material evidence has not been received to reopen a 
service connection claim for tinea pedis.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


